     Case 1:15-cv-01828-DAD-BAM Document 123 Filed 10/15/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    REGINALD RAY YORK,                                Case No. 1:15-cv-01828-DAD-BAM (PC)
12                       Plaintiff,                     ORDER CONTINUING TELEPHONIC
                                                        STATUS CONFERENCE
13           v.
14    GARCIA, et al.,                                   Telephonic Status Conference (via Zoom):
                                                        Date: November 23, 2020
15                       Defendants.                    Time: 9:30 a.m.
                                                        Judge: Barbara A. McAuliffe
16

17

18          On June 30, 2020, the Court vacated the trial date and pretrial deadlines in this action as a

19   result of the ongoing judicial emergency in the Eastern District of California and the evolving

20   circumstances surrounding the COVID-19 crisis. (ECF No. 110.) This action was also set for a

21   telephonic status conference on October 7, 2020 at 9:30 a.m. to discuss resetting the relevant

22   deadlines and trial date. (Id.) As a result of changing circumstances and protocols throughout

23   CDCR in dealing with the COVID-19 crisis, the status conference was continued to November

24   18, 2020 at 9:30 a.m., and defense counsel was ordered to arrange for Plaintiff’s participation.

25   (ECF No. 121.)

26          On October 14, 2020, Defendants filed a notice regarding the prison’s inability to

27   accommodate the telephonic status conference on the currently-scheduled date. (ECF No. 122.)

28   Defense counsel was informed by the Litigation Coordinator at Plaintiff’s institution that the
                                                       1
     Case 1:15-cv-01828-DAD-BAM Document 123 Filed 10/15/20 Page 2 of 2


 1   prison is unable to accommodate the telephonic hearing on November 18, 2020, because of

 2   previously-scheduled proceedings that are occurring that day. The Litigation Coordinator

 3   informed defense counsel that the prison can accommodate a telephonic hearing on November 23,

 4   24, or 25, 2020, at 9:30 a.m. (Id.)

 5          In light of this information, the Court finds it necessary and appropriate to continue the

 6   status conference.

 7          Accordingly, it is HEREBY ORDERED as follows:

 8      1. The telephonic status conference is continued to November 23, 2020, at 9:30 a.m. before

 9          Magistrate Judge Barbara A. McAuliffe;

10      2. Plaintiff and defense counsel shall appear telephonically (via Zoom);

11      3. Defense counsel shall contact Courtroom Deputy, Esther Valdez, at (559) 499-5788 or

12          evaldez@caed.uscourts.gov for the Zoom dial-in information for all parties;

13      4. Defense counsel is required to arrange for Plaintiff’s participation by contacting the

14          Litigation Coordinator at the institution where Plaintiff is housed; and

15      5. Any necessary transportation writ will be issued in due course.

16
     IT IS SO ORDERED.
17

18      Dated:     October 15, 2020                           /s/ Barbara   A. McAuliffe             _
                                                       UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                       2
